DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-6, 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (US 2016/0298762 A1) in view of Tatsukawa (US 2012/0221209 A1).
As to claims 1 and 12, Bang discloses an apparatus for processing an accelerator pedal mis-operation of a driver, the apparatus comprising: a vehicle information obtaining device configured to obtain vehicle information corresponding to an operation of the driver (Abstract); and a processor configured to: detect an accelerator pedal monitoring situation based on the vehicle information (Abstract); and determine the accelerator pedal mis-operation of the driver of an accelerator pedal corresponding to the operation of the driver in the accelerator pedal monitoring situation to enter a vehicle mode to be a safe mode (Abstract). Bang does not explicitly disclose determine the accelerator pedal mis-operation of the driver based on an opening degree of an accelerator pedal. However, Tatsukawa teaches determine the accelerator pedal mis-operation of the driver based on an opening degree of an accelerator pedal (para. 0018, 0039). Therefore, given the teaching of Tatsukawa, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus/method of Bang by incorporating the feature of determine the accelerator pedal mis-operation of the driver based on an opening degree of an accelerator pedal, to keep the operation of vehicle safe even when the accelerator pedal is erroneously pressed by the driver.
As to claims 2 and 13, Bang further discloses wherein the vehicle information obtaining device is configured to obtain at least one of a vehicle speed, a brake pedal position, a steering wheel operation angle, gear information, a direction indicator state, obstacle detection, an accelerator pedal opening, or a vehicle state through sensors installed in a vehicle (para. 0029).
As to claims 4 and 15, Tatsukawa further discloses wherein the processor is configured to determine the accelerator pedal mis-operation of the driver when the accelerator pedal opening is out of a preset range in the accelerator pedal monitoring situation (para. 0018, 0039).
As to claims 5 and 16, Bang further discloses when a vehicle is an eco-friendly vehicle, the processor is configured to stop a motor or to shift gear information to a neutral (N) stage when entering the safe mode (para. 0027, prevent engine power to wheels).
As to claims 6 and 17, Bang further discloses when a vehicle is an engine vehicle, the processor is configured to ignore an accelerator pedal input corresponding to the operation of the driver when entering to the safe mode (para. 0027, prevent engine power).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bang and Tatsukawa, as applied to claims 1 and 12 above, further in view of Marcil (US 2007/0142169 A1).
As to claims 7 and 18, Bang and Tatsukawa do not explicitly teach output a safe mode entry notification and an accelerator pedal mis-operation warning through at least one of a cluster or a speaker when entering the safe mode. However, Marcil teaches output a safe mode entry notification and an accelerator pedal mis-operation warning through at least one of a cluster or a speaker when entering the safe mode (para. 0030, 0052). Therefore, given the teaching of Marcil, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus/method of Bang by incorporating the feature of warning, to inform the driver that the accelerator pedal is erroneously pressed by the driver.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bang and Tatsukawa, as applied to claims 1 and 12 above, further in view of Nishimura et al. (US 2021/0244326 A1).
As to claim 3, Bang and Tatsukawa do not explicitly teach detect a parking situation or a departure situation as the accelerator pedal monitoring situation. However, Nishimura teaches detect a parking situation or a departure situation as the accelerator pedal monitoring situation (para. 0069-0071). Therefore, given the teaching of Nishimura, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus/method of Bang by incorporating the feature of detecting parking situation, to suppress sudden start when the driver erroneously operates the accelerator pedal.
Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bang and Tatsukawa, as applied to claims 1 and 12 above, further in view of Katsuo (JPH09-301012 A).
As to claims 8 and 19, Bang and Tatsukawa do not explicitly teach release the safe mode and allow acceleration control of a vehicle by an accelerator pedal operation of the driver when an accelerator pedal re-operation of the driver is detected in the safe mode. However, Katsuo teaches release the safe mode and allow acceleration control of a vehicle by an accelerator pedal operation of the driver when an accelerator pedal re-operation of the driver is detected in the safe mode (para. 0001). Therefore, given the teaching of Katsuo, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus/method of Bang by incorporating the feature of re-enable accelerator pedal operation, to enable the driver to operate the accelerator pedal again.
As to as to claims 9 and 20, the time period between entering/releasing safe mode is within a short time period, which means the previous accelerator pedal operation by the driver is not unintentional, because the driver would press accelerator pedal again if previous press does not provide acceleration. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus/method of Bang by incorporating the feature of determining a detection error due to driver press accelerator pedal within a short time period of previous press, to enable the driver to drive the vehicle.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661